Exhibit 10.1

 

FRANCHISE GROUP, INC.
2019 OMNIBuS INCENTIVE PLAN

 

1.     Purposes, History and Effective Date.

 

(a)   Purpose. The Franchise Group, Inc. 2019 Omnibus Incentive Plan has two
complementary purposes: (i) to attract and retain outstanding individuals to
serve as officers, directors, employees and consultants and (ii) to increase
shareholder value. The Plan will provide participants with incentives to
increase shareholder value by offering the opportunity to acquire shares of the
Company’s common stock, receive monetary payments based on the value of such
common stock, or receive other incentive compensation, on the potentially
favorable terms that this Plan provides.

 

(b)   Effective Date. This Plan will become effective on and after the Effective
Date.

 

(c)   Termination of Prior Plans. Prior to the Effective Date, the Company had
in effect the JTH Holding, Inc. 2011 Equity and Cash Incentive Plan (the “Prior
Plan”). Upon the Effective Date, the Prior Plan will terminate and no new awards
will be granted under the Prior Plan, although awards previously granted under
the Prior Plan and still outstanding will continue to be subject to all terms
and conditions of the Prior Plan.

 

2.     Definitions. Capitalized terms used and not otherwise defined in this
Plan or in any Award agreement have the following meanings:

 

(a)   “Act” means the Securities Act of 1933, as amended from time to time. Any
reference to a specific provision of the Act shall include any successor
provision thereto.

 

(b)   “Administrator” means the Committee; provided that, to the extent the
Board or Committee has delegated authority and responsibility as an
Administrator of the Plan to one or more officers of the Company as permitted by
Section 3(b), the term “Administrator” shall also mean such officer or officers.
Notwithstanding the foregoing, the Board may take any action that the
Administrator is authorized to take under the Plan at any time.

 

(c)   “Affiliate” has the meaning ascribed to such term in Rule 12b-2 under the
Exchange Act.

 

(d)   “Award” means a grant of Options, Stock Appreciation Rights, Performance
Shares, Performance Units, Stock, Restricted Stock, Restricted Stock Units, an
Incentive Award, Dividend Equivalent Units or any other type of award permitted
under this Plan.

 

(e)    “Beneficial Owner” means a Person, with respect to any securities which:

 

(i)             such Person or any of such Person’s Affiliates has the right to
acquire (whether such right is exercisable immediately or only after the passage
of time) pursuant to any agreement, arrangement or understanding, or upon the
exercise of conversion rights, exchange rights, rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to beneficially own, securities tendered pursuant to a tender or
exchange offer made by or on behalf of such Person or any of such Person’s
Affiliates until such tendered securities are accepted for purchase;

 







(ii)            such Person or any of such Person’s Affiliates, directly or
indirectly, has the right to vote or dispose of or has “beneficial ownership” of
(as determined pursuant to Rule 13d-3 of the General Rules and Regulations under
the Act), including pursuant to any agreement, arrangement or understanding;
provided, however, that a Person shall not be deemed the Beneficial Owner of, or
to beneficially own, any security under this clause (ii) as a result of an
agreement, arrangement or understanding to vote such security if the agreement,
arrangement or understanding: (A) arises solely from a revocable proxy or
consent given to such Person in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable rules and
regulations under the Act and (B) is not also then reportable on a Schedule l3D
under the Act (or any comparable or successor report); or

 

(iii)           are beneficially owned, directly or indirectly, by any other
Person with which such Person or any of such Person’s Affiliates has any
agreement, arrangement or understanding for the purpose of acquiring, holding,
voting (except pursuant to a revocable proxy as described in clause (ii) above)
or disposing of any voting securities of the Company.

 

(f)    “Board” means the Board of Directors of the Company.

 

(g)   “Cause” has the meaning given in a Participant’s employment, retention,
change of control, severance or similar agreement with the Company or any
Affiliate, or if no such agreement is in effect, then except as otherwise
determined by the Committee and set forth in an applicable Award agreement,
“Cause” means (i) the Participant’s willful and repeated failure to comply with
the lawful directives of the Board, the Board of Directors of any Affiliate or
any supervisory personnel of the Participant; (ii) any criminal act or act of
dishonesty or willful misconduct by the Participant that has (or is reasonably
expected to have) a material adverse effect on the property, operations,
business or reputation of the Company or any Affiliate; (iii) the material
breach by the Participant of the terms of any confidentiality, non-competition,
non-solicitation or other agreement that the Participant has with the Company or
any Affiliate; (iv) the Participant’s breach of any fiduciary duty owed to the
Company or any Affiliate; or (v) acts by the Participant of willful malfeasance,
gross negligence or fraud in a matter of material importance to the Company or
any Affiliate.

 

(h)   “Change of Control” means, unless specified otherwise in an Award
agreement, the occurrence of any of the following:

 

(i)             any Person (other than (A) the Company or any of its
subsidiaries, (B) a trustee or other fiduciary holding securities under any
employee benefit plan of the Company or any of its subsidiaries, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (D) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock in the Company (“Excluded Persons”)) is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates after the Effective Date,
pursuant to express authorization by the Board that refers to this exception)
representing more than fifty percent (50%) of both the then outstanding shares
of Stock of the Company and the combined voting power of the Company’s then
outstanding voting securities; or

 

2





(ii)            the consummation of a merger, consolidation or reorganization of
the Company with any other corporation or the issuance of voting securities of
the Company in connection with a merger, consolidation or reorganization of the
Company, in each case, which requires approval of the shareholders of the
Company, other than (A) a merger, consolidation or reorganization which would
result in the voting securities of the Company outstanding immediately prior to
such merger, consolidation or reorganization continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least fifty percent (50%) of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger,
consolidation or reorganization, or (B) a merger, consolidation or
reorganization effected to implement a recapitalization of the Company (or
similar transaction) in which no Person (other than an Excluded Person) is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its Affiliates after the
Effective Date, pursuant to express authorization by the Board that refers to
this exception) representing more than fifty percent (50%) of both the then
outstanding shares of Stock of the Company and the combined voting power of the
Company’s then outstanding voting securities; or

 

(iii)           the consummation of a plan of complete liquidation or
dissolution of the Company or a sale or disposition by the Company of all or
substantially all of the Company’s assets (in one transaction or a series of
related transactions within any period of 24 consecutive months), in each case,
which requires approval of the shareholders of the Company, other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity at least seventy-five percent (75%) of the combined voting power of
the voting securities of which are owned by Persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

 

Notwithstanding the foregoing, no “Change of Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the Stock of the
Company immediately prior to such transaction or series of transactions continue
to own, directly or indirectly, in the same proportions as their ownership in
the Company, an entity that owns all or substantially all of the assets or
voting securities of the Company immediately following such transaction or
series of transactions.

 

(i)    “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to a specific provision of the Code includes any successor provision and the
regulations promulgated under such provision.

 

(j)    “Committee” means the Compensation Committee of the Board, any successor
committee thereto or such other committee of the Board that is designated by the
Board with the same or similar authority. The Committee shall consist only of
non-employee directors (at least two (2)) within the meaning of Rule 16b-3 to
the extent necessary for Awards to be exempt from Section 16b of the Exchange
Act.

 

3





(k)   “Company” means Franchise Group, Inc., a Delaware corporation, or any
successor thereto.

 

(l)    “Director” means a member of the Board.

 

(m)  “Disability” means, unless otherwise provided in the applicable Award
agreement, a physical, mental or other impairment within the meaning of Section
22(e)(3) of the Code.

 

(n)   “Dividend Equivalent Unit” means the right to receive a payment, in cash
or Shares, equal to the cash dividends or other cash distributions paid with
respect to a Share.

 

(o)   “Effective Date” means the date the Board approves this Plan.

 

(p)   “Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a specific provision of the Exchange Act includes any successor
provision and the regulations and rules promulgated under such provision.

 

(q)   “Fair Market Value” means, per Share on a particular date, (i) if the
Shares are listed on a national securities exchange, the last sales price on
that date on the national securities exchange on which the Stock is then traded,
as reported in The Wall Street Journal, or if no sales of Stock occur on such
date, then on the last preceding date on which there was a sale on such
exchange; or (ii) if the Shares are not listed on a national securities
exchange, but are traded in an over-the-counter market, the last sales price
(or, if there is no last sales price reported, the average of the closing bid
and asked prices) for the Shares on that date, or on the last preceding date on
which there was a sale of Shares on that market; or (iii) if the Shares are
neither listed on a national securities exchange nor traded in an
over-the-counter market, the price determined by the Administrator, in its
discretion. Notwithstanding the foregoing, in the case of the sale of Shares,
the actual sale price shall be the Fair Market Value of such Shares.

 

(r)    “Incentive Award” means the right to receive a cash payment to the extent
Performance Goals are achieved (or other requirements are met), and as otherwise
described in Section 10 of the Plan.

 

(s)    “Non-Employee Director” means a Director who is not also an employee of
the Company or its Subsidiaries.

 

(t)    “Option” means the right to purchase Shares at a stated price for a
specific period of time.

 

(u)   “Participant” means an individual the Administrator selects to receive an
Award.

 

4





(v)   “Performance Goals” means any goals the Administrator establishes, which
may relate to one or more of the following with respect to the Company or any
one or more of its Subsidiaries, Affiliates or other business units: gross
operating or net earnings before or after taxes; return on equity; return on
capital; return on sales; return on investment; return on assets or net assets;
earnings per share (basic or fully diluted and/or before or after taxes); cash
flow (per share or otherwise); book value (per share or otherwise); total tax
returns prepared; territories sold; territories opened; cash generated; leads
generated; new customers generated; Fair Market Value of the Company or any
Affiliate or shares of Stock; share price or total shareholder return; market
share or market penetration; level of expenses or other costs; project
completed; gross, operating or net revenue (by unit or otherwise); profitability
or gross, operating or net margins (by unit or otherwise); net income; earnings
before interest, taxes, depreciation and amortization; adjusted earnings before
interest, taxes, depreciation and amortization; net worth; franchise system wide
revenue; financial product revenue; new office openings; franchise sales,
productivity ratios; objective measures of customer satisfaction; working
capital; competitive market metrics; or peer group comparisons of any of the
aforementioned business criteria. As to each Performance Goal, unless otherwise
determined by the Administrator, the relevant measurement of performance shall
be computed in accordance with generally accepted accounting principles and the
Administrator may adjust any performance measure to include or exclude certain
items, such as the effects of (i) extraordinary, unusual and/or non-recurring
items of gain or loss, (ii) gains or losses on the disposition of a business,
(iii) changes in tax or accounting regulations or laws, or (iv) the effect of a
merger or acquisition. Where applicable, the Performance Goals may be expressed,
without limitation, in terms of attaining a specified level of the particular
criterion. The Performance Goals may include a threshold level of performance
below which no payment will be made (or no vesting will occur), levels of
performance at which specified payments will be paid (or specified vesting will
occur), and a maximum level of performance above which no additional payment
will be made (or at which full vesting will occur).

 

(w)  “Performance Shares” means the right to receive Shares to the extent
Performance Goals are achieved (or other requirements are met).

 

(x)   “Performance Unit” means the right to receive a cash payment and/or Shares
valued in relation to a unit that has a designated dollar value or the value of
which is equal to the Fair Market Value of one or more Shares, to the extent
Performance Goals are achieved (or other requirements are met).

 

(y)   “Person” means any individual, firm, partnership, corporation or other
entity, including any successor (by merger or otherwise) of such entity, or a
group of any of the foregoing acting in concert.

 

(z)   “Plan” means this Franchise Group, Inc. 2019 Omnibus Incentive Plan, as
amended from time to time.

 

(aa)         “Restricted Stock” means Shares that are subject to a risk of
forfeiture or restrictions on transfer, or both a risk of forfeiture and
restrictions on transfer, which may lapse upon the achievement or partial
achievement of Performance Goals or upon the completion of a period of service,
or both.

 

(bb)         “Restricted Stock Unit” means the right to receive a cash payment
and/or Shares the value of which is equal to the Fair Market Value of one Share.

 

(cc)         “Retirement” means the Participant’s Termination of Service on or
after qualifying for early, normal or late retirement in accordance with the
Company’s written policies for retirement.

 

(dd)         “Section 16 Participants” means Participants who are subject to the
provisions of Section 16 of the Exchange Act.

 

(ee)         “Share” means a share of Stock.

 

5





(ff)           “Stock” means the common stock of the Company, par value of $0.01
per share.

 

(gg)         “Stock Appreciation Right” or “SAR” means the right to receive a
cash payment, and/or Shares with a Fair Market Value, equal to the appreciation
of the Fair Market Value of a Share during a specified period of time.

 

(hh)         “Subsidiary” means any corporation, limited liability company or
other limited liability entity in an unbroken chain of entities beginning with
the Company if each of the entities (other than the last entities in the chain)
owns the stock or equity interest possessing more than fifty percent (50%) of
the total combined voting power of all classes of stock or other equity
interests in one of the other entities in the chain.

 

(ii)   “Termination of Service” means, unless otherwise determined by the
Administrator, the date that a Participant ceases to provide service, in any
capacity, to the Company and its Affiliates in accordance with the following:

 

(i)             a Participant who transfers employment between the Company and
one of its Affiliates, or between Affiliates, will not be considered to have a
Termination of Service as a result of such transfer;

 

(ii)            a Participant who ceases to be a Non-Employee Director, a
non-employee director of an Affiliate, or a consultant or advisor because he or
she becomes an employee of the Company or an Affiliate shall not be considered
to have Termination of Service as a result of such change in status;

 

(iii)           a Participant who ceases to be employed by the Company or an
Affiliate and immediately thereafter becomes a Non-Employee Director, a
non-employee director of an Affiliate, or a consultant to the Company or any
Affiliate shall not be considered to have a Termination of Service as a result
of such change in status;

 

(iv)           a Participant employed by an Affiliate will be considered to have
a Termination of Service when such entity ceases to be an Affiliate; and

 

(v)            unless prohibited by law, the Administrator may treat as an
individual who is placed on a leave of absence pending termination as having
incurred a Termination of Service at the beginning of such leave.

 

3.     Administration.

 

(a)   Administration. In addition to the authority specifically granted to the
Administrator in this Plan, the Administrator has full discretionary authority
to administer this Plan, including but not limited to the authority to:
(i) interpret the provisions of this Plan or any agreement covering an Award;
(ii) prescribe, amend and rescind rules and regulations relating to this Plan;
(iii) correct any defect, supply any omission, or reconcile any inconsistency in
the Plan, any Award or any agreement covering an Award in the manner and to the
extent it deems desirable to carry this Plan or such Award into effect; and
(iv) make all other determinations necessary or advisable for the administration
of this Plan. All Administrator determinations shall be made in the sole
discretion of the Administrator and are final and binding on all interested
parties.

 

6





(b)   Delegation to Other Committees or Officers. To the extent applicable law
permits, the Board may delegate to another committee of the Board, or the Board
or Committee may delegate to one or more officers of the Company, any or all of
their respective authority and responsibility as an Administrator of the Plan;
provided that no such delegation is permitted with respect to Stock-based Awards
made to Section 16 Participants at the time any such delegated authority or
responsibility is exercised unless the delegation is to another committee of the
Board consisting entirely of non-employee directors within the meaning of Rule
16b-3.

 

(c)   No Liability; Indemnification. No member of the Board or the Committee,
and no officer or member of any other committee to whom a delegation under
Section 3(b) has been made, will be liable for any act done, or determination
made, by the individual in good faith with respect to the Plan or any Award. The
Company will indemnify and hold harmless each such individual as to any acts or
omissions, or determinations made, in each case done or made in good faith, with
respect to this Plan or any Award to the maximum extent that the law and the
Company’s By-Laws permit.

 

4.     Eligibility. The Administrator may designate any of the following as a
Participant from time to time, to the extent of the Administrator’s authority:
any officer or other employee of the Company or its Affiliates; any individual
that the Company or an Affiliate has engaged to become an officer or employee;
any consultant or advisor who provides services to the Company or its
Affiliates; or any Director, including a Non-Employee Director. The
Administrator’s designation of, or granting of an Award to, a Participant will
not require the Administrator to designate such individual as a Participant or
grant an Award to such individual at any future time. The Administrator’s
granting of a particular type of Award to a Participant will not require the
Administrator to grant any other type of Award to such individual.

 

5.     Types of Awards. Subject to the terms of this Plan, the Administrator may
grant any type of Award to any Participant it selects, but only employees of the
Company or a Subsidiary may receive grants of incentive stock options within the
meaning of Code Section 422. Awards may be granted alone or in addition to, in
tandem with, or (subject to the prohibition on repricing set forth in
Section 14(e)) in substitution for any other Award (or any other award granted
under another plan of the Company or any Affiliate, including the plan of an
acquired entity).

 

6.     Shares Reserved under this Plan.

 

(a)   Plan Reserve. Subject to adjustment as provided in Section 16, an
aggregate of 5,000,000 Shares are reserved for issuance under this Plan, all of
which may be issued pursuant to the exercise of incentive stock options. The
Shares reserved for issuance may be either authorized and unissued Shares or
Shares reacquired at any time and now or hereafter held as treasury stock.

 

(b)   Depletion and Replenishment of the Plan Reserve. When an Award is granted,
the Share reserve described in Section 6(a) shall be reduced by the maximum
number of Shares that may be issuable under such Award. To the extent that
Shares are not issued under such Award for any reason, or Shares are issued but
are either forfeited or cancelled pursuant to the terms of the Plan or the Award
agreement, then such Shares shall be re-credited to the reserve described in
Section 6(a) and may again be subject to new Awards.

 

7





7.     Options. Subject to the terms of this Plan, the Administrator will
determine all terms and conditions of each Option, including but not limited to:
(a) whether the Option is an “incentive stock option” which meets the
requirements of Code Section 422, or a “nonqualified stock option” which does
not meet the requirements of Code Section 422; (b) the grant date, which may not
be any day prior to the date that the Administrator approves the grant; (c) the
number of Shares subject to the Option; (d) the exercise price, which may never
be less than the Fair Market Value of the Shares subject to the Option as
determined on the date of grant; (e) the terms and conditions of vesting and
exercise; (f) the term, except that an Option must terminate no later than ten
(10) years after the date of grant; and (g) the manner of payment of the
exercise price. In all other respects, the terms of any incentive stock option
should comply with the provisions of Code Section 422 except to the extent the
Administrator determines otherwise. If an Option that is intended to be an
incentive stock option fails to meet the requirements thereof, the Option shall
automatically be treated as a nonqualified stock option to the extent of such
failure.

 

To the extent permitted by the Administrator, and subject to such procedures as
the Administrator may specify, the payment of the exercise price of Options may
be made by (w) delivery of cash or other Shares or other securities of the
Company (including by attestation) having a then Fair Market Value equal to the
purchase price of such Shares, (x) by delivery (including by fax) to the Company
or its designated agent of an executed irrevocable option exercise form together
with irrevocable instructions to a broker-dealer to sell or margin a sufficient
portion of the Shares and deliver the sale or margin loan proceeds directly to
the Company to pay for the exercise price, (y) by surrendering the right to
receive Shares otherwise deliverable to the Participant upon exercise of the
Award having a Fair Market Value at the time of exercise equal to the total
exercise price, or (z) by any combination of the foregoing. Except to the extent
otherwise set forth in an Award agreement, a Participant shall have no rights as
a holder of Stock as a result of the grant of an Option until the Option is
exercised, the exercise price and applicable withholding taxes are paid and the
Shares subject to the Option are issued thereunder.

 

8.     Stock Appreciation Rights. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each SAR, including but
not limited to: (a) whether the SAR is granted independently of an Option or
relates to an Option; (b) the grant date, which may not be any day prior to the
date that the Administrator approves the grant; (c) the number of Shares to
which the SAR relates; (d) the grant price, which may never be less than the
Fair Market Value of the Shares subject to the SAR as determined on the date of
grant; (e) the terms and conditions of exercise or maturity, including vesting;
(f) the term, provided that an SAR must terminate no later than ten (10) years
after the date of grant; and (g) whether the SAR will be settled in cash, Shares
or a combination thereof.

 

9.     Performance and Stock Awards. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each award of Shares,
Restricted Stock, Restricted Stock Units, Performance Shares or Performance
Units, including but not limited to: (a) the number of Shares and/or units to
which such Award relates; (b) whether, as a condition for the Participant to
realize all or a portion of the benefit provided under the Award, one or more
Performance Goals must be achieved during such period as the Administrator
specifies; (c) the length of the vesting and/or performance period and, if
different, the date on which payment of the benefit provided under the Award
will be made; (e) with respect to Performance Units, whether to measure the
value of each unit in relation to a designated dollar value or the Fair Market
Value of one or more Shares; and (f) with respect to Restricted Stock Units and
Performance Units, whether to settle such Awards in cash, in Shares (including
Restricted Stock), or in a combination of cash and Shares.

 

8





10.  Incentive Awards. Subject to the terms of this Plan, the Administrator will
determine all terms and conditions of an Incentive Award, including but not
limited to the (a) the Performance Goals and performance period, (b) the
potential amount payable, (c) the timing of payment, and (d) whether all or a
portion of the Performance Goals subject to an Award are deemed achieved upon a
Participant’s death, Disability or Retirement, or such other circumstances as
the Administrator may specify.

 

11.  Dividend Equivalent Units. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each award of Dividend
Equivalent Units, including but not limited to whether: (a) such Award will be
granted in tandem with another Award; (b) payment of the Award will be made
concurrently with dividend payments or credited to an account for the
Participant which provides for the deferral of such amounts until a stated time;
(c) the Award will be settled in cash or Shares; and (d) as a condition for the
Participant to realize all or a portion of the benefit provided under the Award,
one or more Performance Goals must be achieved during such period as the
Administrator specifies. .

 

12.  Other Stock-Based Awards. Subject to the terms of this Plan, the
Administrator may grant to a Participant shares of unrestricted Stock as
replacement for other compensation to which the Participant is entitled, such as
in payment of director fees, in lieu of cash compensation, in exchange for
cancellation of a compensation right, or as a bonus.

 

13.  Transferability. Awards are not transferable other than by will or the laws
of descent and distribution, unless and to the extent the Administrator allows a
Participant to: (a) designate in writing a beneficiary to exercise the Award or
receive payment under the Award after the Participant’s death; (b) transfer an
Award to the former spouse of the Participant as required by a domestic
relations order incident to a divorce; or (c) transfer an Award; provided,
however, that with respect to clause (c) above the Participant may not receive
consideration for such a transfer of an Award.

 

14.  Termination and Amendment of Plan; Amendment, Modification or Cancellation
of Awards.

 

(a)   Term of Plan. Unless the Board earlier terminates this Plan pursuant to
Section 14(b), this Plan will terminate when all Shares reserved for issuance
have been issued. If the term of this Plan extends beyond ten (10) years from
the Effective Date, no incentive stock options may be granted after such time
unless the shareholders of the Company have approved an extension of this Plan.

 

(b)   Termination and Amendment. The Board or the Administrator may amend,
alter, suspend, discontinue or terminate this Plan at any time, subject to the
following limitations:

 

(i)             the Board must approve any amendment of this Plan to the extent
the Company determines such approval is required by: (A) prior action of the
Board, (B) applicable corporate law, or (C) any other applicable law;

 

(ii)            shareholders must approve any amendment of this Plan to the
extent the Company determines such approval is required by: (A) Section 16 of
the Exchange Act, (B) the Code, (C) the listing requirements of any principal
securities exchange or market on which the Shares are then traded, or (D) any
other applicable law; and

 

9





(iii)           shareholders must approve any of the following Plan amendments:
(A) an amendment to materially increase any number of Shares specified in
Section 6(a) (except as permitted by Section 16), or (B) an amendment that would
diminish the protections afforded by Section 14(e).

 

(c)            Amendment, Modification, Cancellation and Disgorgement of Awards.

 

(i)             Except as provided in Section 14(e) and subject to the
requirements of this Plan, the Administrator may modify, amend or cancel any
Award; provided that, except as otherwise provided in the Plan or the Award
agreement, any modification or amendment that materially diminishes the rights
of the Participant, or the cancellation of an Award, shall be effective only if
agreed to by the Participant or any other person(s) as may then have an interest
in such Award, but the Administrator need not obtain Participant (or other
interested party) consent for the modification, amendment or cancellation of an
Award pursuant to the provisions of subsection (ii) or Section 16 or as follows:
(A) to the extent the Administrator deems such action necessary to comply with
any applicable law or the listing requirements of any principal securities
exchange or market on which the Shares are then traded; (B) to the extent the
Administrator deems necessary to preserve favorable accounting or tax treatment
of any Award for the Company; or (C) to the extent the Administrator determines
that such action does not materially and adversely affect the value of an Award
or that such action is in the best interest of the affected Participant (or any
other person(s) as may then have an interest in the Award).

 

(ii)            Notwithstanding anything to the contrary in an Award agreement,
the Administrator shall have full power and authority to terminate or cause the
Participant to forfeit the Award, and require the Participant to disgorge to the
Company any gains attributable to the Award, if the Participant engages in any
action constituting, as determined by the Administrator in its discretion, Cause
for termination (even if such Casue was not known at the time of termination),
or a breach of any Award agreement or any other agreement between the
Participant and the Company or an Affiliate concerning noncompetition,
nonsolicitation, confidentiality, trade secrets, intellectual property,
nondisparagement or similar obligations.

 

(iii)           Any Awards granted pursuant to this Plan, and any Stock issued
or cash paid pursuant to an Award, shall be subject to any recoupment or
clawback policy that is adopted by, or any recoupment or similar requirement
otherwise made applicable by law, regulation or listing standards to, the
Company from time to time.

 

(d)   Survival of Authority and Awards. Notwithstanding the foregoing, the
authority of the Board and the Administrator under this Section 14 and to
otherwise administer the Plan with respect to then-outstanding Awards will
extend beyond the date of this Plan’s termination. In addition, termination of
this Plan will not affect the rights of Participants with respect to Awards
previously granted to them, and all unexpired Awards will continue in force and
effect after termination of this Plan except as they may lapse or be terminated
by their own terms and conditions.

 

(e)   Repricing and Backdating Prohibited. Notwithstanding anything in this Plan
to the contrary, and except for the adjustments provided for in Section 16,
neither the Administrator nor any other person may (i) amend the terms of
outstanding Options or SARs to reduce the exercise or grant price of such
outstanding Options or SARs; (ii) cancel outstanding Options or SARs in exchange
for Options or SARs with an exercise or grant price that is less than the
exercise or grant price of the original Options or SARs; or (iii) cancel
outstanding Options or SARs with an exercise or grant price above the current
Fair Market Value of a Share in exchange for cash or other securities. In
addition, the Administrator may not make a grant of an Option or SAR with a
grant date that is effective prior to the date the Administrator takes action to
approve such Award.

 

10





(f)    Foreign Participation. To assure the viability of Awards granted to
Participants employed or residing in foreign countries, the Administrator may
provide for such special terms as it may consider necessary or appropriate to
accommodate differences in local law, tax policy, accounting or custom.
Moreover, the Administrator may approve such supplements to, or amendments,
restatements or alternative versions of, this Plan as it determines is necessary
or appropriate for such purposes. Any such amendment, restatement or alternative
versions that the Administrator approves for purposes of using this Plan in a
foreign country will not affect the terms of this Plan for any other country. In
addition, all such supplements, amendments, restatements or alternative versions
must comply with the provisions of Section 14(b)(ii).

 

15.  Taxes.

 

(a)   Withholding. In the event the Company or one of its Affiliates is required
to withhold any Federal, state or local taxes or other amounts in respect of any
income recognized by a Participant as a result of the grant, vesting, payment or
settlement of an Award or disposition of any Shares acquired under an Award,
then the Company or the Affiliate may satisfy such withholding requirement by:

 

(i)             deducting cash from any payments of any kind otherwise due the
Participant; or

 

(ii)            withholding (or permitting the Participant to elect withholding
of) Shares otherwise issuable under the Award;

 

(iii)           cancelling (or permitting the Participant to elect the
cancellation of) Shares otherwise vesting under the Award; or

 

(iv)           permitting the Participant to tender back Shares received in
connection with such Award or deliver other previously owned Shares; or

 

(v)            requiring the Participant to pay cash, promptly on demand, or
make other arrangements satisfactory to the Company or its Affiliate regarding
the payment to the Company or its Affiliate of the aggregate amount of any such
taxes and other amounts; provided that, if the Participant fails to make such
payment or other satisfactory arrangements, then the Administrator may cancel
the Award.

 

If an election is provided, the election must be made on or before the date as
of which the amount of tax to be withheld is determined and otherwise as the
Administrator requires. If Shares are used to satisfy the withholding
obligation, then the Fair Market Value of such Shares may not exceed the total
maximum statutory tax withholding obligations associated with the transaction to
the extent needed for the Company or its Affiliate to avoid an accounting
charge.

 

11





(b)   No Guarantee of Tax Treatment. Notwithstanding any provisions of this Plan
to the contrary, the Company does not guarantee to any Participant or any other
Person with an interest in an Award that (i) any Award intended to be exempt
from Code Section 409A shall be so exempt, (ii) any Award intended to comply
with Code Section 409A or Code Section 422 shall so comply, or (iii) any Award
shall otherwise receive a specific tax treatment under any other applicable tax
law, nor in any such case will the Company or any Affiliate be required to
indemnify, defend or hold harmless any individual with respect to the tax
consequences of any Award.

 

16.  Adjustment and Change of Control Provisions.

 

(a)   Adjustments. If the Company (i) is involved in a merger or other
transaction in which the Shares are changed or exchanged; (ii) subdivides or
combines the Shares or declares a dividend payable in Shares, other securities
(other than stock purchase rights issued pursuant to a shareholder rights
agreement) or other property; (iii) effects a cash dividend the amount of which,
on a per Share basis, exceeds ten percent (10%) of the Fair Market Value of a
Share at the time the dividend is declared, or effects any other dividend or
other distribution on the Shares in the form of cash, or a repurchase of Shares,
that the Board determines by resolution is special or extraordinary in nature or
that is in connection with a transaction that the Company characterizes publicly
as a recapitalization or reorganization involving the Shares; or (iv) is
involved in any other event which the Administrator determines necessitates an
adjustment to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under this Plan, then the Administrator
shall, in such manner as it may deem equitable to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Plan, adjust any or all of: (A) the number and type of Shares subject
to this Plan (including the number and type of Shares described in Section 6(a))
and which may after the event be made the subject of Awards; (B) the number and
type of Shares subject to outstanding Awards; (C) the grant, purchase, or
exercise price with respect to any Award; and (D) the Performance Goals of an
Award.

 

In any such case, the Administrator may also (or in lieu of the foregoing) make
provision for a cash payment to the holder of an Award in exchange for the
cancellation of all or a portion of the Award (without the individual’s consent)
in an amount determined by the Administrator effective at such time as the
Administrator specifies (which may be the time such transaction or event is
effective). However, in each case, with respect to Awards of incentive stock
options, the Administrator is not authorized to make any adjustments to the
extent such authority would cause this Plan to violate Code Section 422(b).
Further, the number of Shares subject to any Award payable or denominated in
Shares must always be a whole number. In any event, previously granted Options
or SARs are subject to only such adjustments as are necessary to maintain the
relative proportionate interest the Options and SARs represented immediately
prior to any such event and to preserve, without exceeding, the value of such
Options or SARs.

 

Without limitation, in the event of any reorganization, merger, consolidation,
combination or other similar corporate transaction or event, whether or not
constituting a Change of Control (other than any such transaction in which the
Company is the continuing corporation and in which the outstanding Stock is not
being converted into or exchanged for different securities, cash or other
property, or any combination thereof), the Administrator may substitute, on an
equitable basis as the Administrator determines, for each Share then subject to
an Award and the Shares subject to this Plan (if the Plan will continue in
effect), the number and kind of shares of stock, other securities, cash or other
property to which holders of Stock are or will be entitled in respect of each
Share pursuant to the transaction.

 

12





Notwithstanding the foregoing, in the case of a stock dividend (other than a
stock dividend declared in lieu of an ordinary cash dividend) or subdivision or
combination of the Shares (including a reverse stock split), if no action is
taken by the Administrator, adjustments contemplated by this subsection that are
proportionate shall nevertheless automatically be made as of the date of such
stock dividend or subdivision or combination of the Shares.

 

(b)   Issuance or Assumption. Notwithstanding any other provision of this Plan,
and without affecting the number of Shares otherwise reserved or available under
this Plan, in connection with any merger, consolidation, acquisition of property
or stock, or reorganization, the Administrator may authorize the issuance or
assumption of awards under this Plan upon such terms and conditions as it may
deem appropriate.

 

(c)   Effect of Change of Control.

 

(i)             In order to preserve a Participant’s rights under an Award in
the event of a Change of Control, the Administrator in its discretion may, at
the time an Award is made or at any time thereafter, take one or more of the
following actions: (a) provide for the acceleration of any time period, or the
deemed achievement of any Performance Goals, relating to the exercise or
realization of the Award; (b) provide for the purchase of the Award for an
amount of cash or other property that could have been received upon the exercise
or realization of the Award had the Award been currently exercisable or payable
(or the cancellation of Awards in exchange for no payment to the extent that no
cash or other property would be received upon the exercise or realization of the
Award in such circumstances); (c) adjust the terms of the Award in the manner
determined by the Administrator to reflect the Change of Control; (d) cause the
Award to be assumed, or new right substituted therefor, by another entity; or
(e) make such other provision as the Administrator may consider equitable and in
the best interests of the Company.

 

(ii)            Except as otherwise expressly provided in any agreement between
a Participant and the Company or an Affiliate, if the receipt of any payment by
a Participant under the circumstances described above would result in the
payment by the Participant of any excise tax provided for in Section 280G and
Section 4999 of the Code, then the amount of such payment shall be reduced to
the extent required to prevent the imposition of such excise tax.

 

(d)   Certain Modifications. Notwithstanding anything contained in this Section
16, the Board may, in its sole and absolute discretion, amend, modify or rescind
the provisions of this Section 16 if it determines that the operation of this
Section 16 may prevent a transaction in which the Company, a Subsidiary or any
Affiliate is a party from receiving desired tax treatment, including without
limitation requiring that each Participant receive a replacement or substitute
Award issued by the surviving or acquiring corporation.

 

13





17.  Miscellaneous.

 

(a)   Other Terms and Conditions. The Administrator may provide in any Award
agreement such other provisions (whether or not applicable to the Award granted
to any other Participant) as the Administrator determines appropriate to the
extent not otherwise prohibited by the terms of the Plan.

 

(b)   Application of Vesting. Notwithstanding any provision of an Award
agreement to the contrary, unless prohibited by law, the Administrator may
suspend the vesting of an Award during a Participant’s leave of absence and, as
a result thereof, may extend the vesting date of the Award to take into account
the period of such leave of absence.

 

(c)   Compliance with Code Section 409A. Notwithstanding the terms of the Plan
or any Award agreement to the contrary, if an Award is subject to Code Section
409A, or is eligible for deferral pursuant to a deferred compensation plan
governed by Code Section 409A, then the provisions of Code Section 409A are
incorporated into this Plan and such Award to the extent necessary for such
Award to comply therewith, including the following:

 

(i)             the term “Change of Control” and “Disability” shall have the
meanings given in Code Section 409A;

 

(ii)            the term “Termination of Service” shall mean a “separation from
service” within the meaning of Code Section 409A; and

 

(iii)           if the payment of compensation under an Award is made upon a
Participant’s Termination of Service, and if such Participant is a “specified
employee” within the meaning of Code Section 409A, then such payment shall not
be made before a date that is six months after the date of the separation from
service.

 

(d)   No Fractional Shares. No fractional Shares or other securities may be
issued or delivered pursuant to this Plan. All fractional Shares or other
securities shall be cancelled without payment therefor, unless the Administrator
determines that cash, other securities or other property will be paid or
transferred in lieu of any fractional Shares or other securities.

 

(e)   Unfunded Plan; Awards Not Includable for Benefits Purposes. This Plan is
unfunded and does not create, and should not be construed to create, a trust or
separate fund with respect to this Plan’s benefits. This Plan does not establish
any fiduciary relationship between the Company and any Participant or other
person. To the extent any person holds any rights by virtue of an Award granted
under this Plan, such rights are no greater than the rights of the Company’s
general unsecured creditors. Income recognized by a Participant pursuant to an
Award shall not be included in the determination of benefits under any employee
pension benefit plan (as such term is defined in Section 3(2) of the Employee
Retirement Income Security Act of 1974, as amended) or group insurance or other
benefit plans applicable to the Participant which are maintained by the Company
or any Affiliate, except as may be provided under the terms of such plans or
determined by resolution of the Board.

 

(f)    Requirements of Law and Securities Exchange. The granting of Awards and
the issuance of Shares in connection with an Award are subject to all applicable
laws, rules and regulations and to such approvals by any governmental agencies
or national securities exchanges as may be required. Notwithstanding any other
provision of this Plan or any award agreement, the Company has no liability to
deliver any Shares under this Plan or make any payment unless such delivery or
payment would comply with all applicable laws and the applicable requirements of
any securities exchange or similar entity, and unless and until the Participant
has taken all actions required by the Company in connection therewith. The
Company may impose such restrictions on any Shares issued under the Plan as the
Company determines necessary or desirable to comply with all applicable laws,
rules and regulations or the requirements of any national securities exchanges.

 

14





(g)   Governing Law; Venue. This Plan, and all agreements under this Plan, will
be construed in accordance with and governed by the laws of the State of
[State], without reference to any conflict of law principles. Any legal action
or proceeding with respect to this Plan, any Award or any award agreement, or
for recognition and enforcement of any judgment in respect of this Plan, any
Award or any award agreement, may only be brought and determined in a court
sitting in the State of Delaware.

 

(h)   Limitations on Actions. Any legal action or proceeding with respect to
this Plan, any Award or any award agreement, must be brought within one year
(365 days) after the day the complaining party first knew or should have known
of the events giving rise to the complaint.

 

(i)    Construction. Whenever any words are used herein in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and wherever any words are used in the singular or plural,
they shall be construed as though they were used in the plural or singular, as
the case may be, in all cases where they would so apply. Titles of sections are
for general information only, and this Plan is not to be construed with
reference to such titles. The title, label or characterization of an Award in an
award agreement or in the Company’s public filings or other disclosures shall
not be determinative as to which specific Award type is represented by the award
agreement. Instead, the Administrator may determine which specific type(s) of
Award(s) is(are) represented by any award agreement, at the time such Award is
granted or at any time thereafter.

 

(j)    Severability. If any provision of this Plan or any award agreement or any
Award (a) is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction, or as to any person or Award, or (b) would cause this Plan,
any award agreement or any Award to violate or be disqualified under any law the
Administrator deems applicable, then such provision should be construed or
deemed amended to conform to applicable laws, or if it cannot be so construed or
deemed amended without, in the determination of the Administrator, materially
altering the intent of this Plan, award agreement or Award, then such provision
should be stricken as to such jurisdiction, person or Award, and the remainder
of this Plan, such award agreement and such Award will remain in full force and
effect.

 

 

 

 

 

15



 

 

